Citation Nr: 1447225	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected left lower extremity foot numbness due to deep vein thrombosis with Factor V Leiden deficiency between September 1, 2007 and February 2, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to August 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran presented testimony before the undersigned and a transcript of this hearing is of record.


FINDING OF FACT

From September 1, 2007 to February 2, 2009, service-connected left lower extremity foot numbness due to deep vein thrombosis with Factor V Leiden deficiency was productive of persistent edema and stasis pigmentation without intermittent ulceration.


CONCLUSION OF LAW

The criteria for a 40 percent rating for service-connected left lower extremity foot numbness due to deep vein thrombosis with Factor V Leiden deficiency were met from September 1, 2007 to February 2, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.27, 4.104, Diagnostic Code 7121 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the benefit requested by the Veteran is being granted in full, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

As an initial matter, the Board concludes that the matter on appeal should be characterized as a claim for a higher initial rating, not as a claim for an earlier effective date as certified to the Board.  In this regard, an April 2008 rating decision granted entitlement to service connection for left lower extremity foot numbness due to deep vein thrombosis with Factor V Leiden deficiency (hereinafter left lower extremity disability) and assigned a 10 percent evaluation effective September 1, 2007, the day after the Veteran's separation from service.  A February 2009 report of contact reflects that the Veteran filed a claim for an increased rating for his left lower extremity disability.  However, also in February 2009, a July 2008 private medical record from Dr. Paul Malcharek was associated with the Veteran's claims file.  This medical record describes the severity of the Veteran's service-connected left lower extremity disability.  Because this medical record constitutes new and material evidence received prior to the expiration of the appeal period of the April 2008 rating decision which granted service connection for the left lower extremity disability, it will be considered as having been filed in connection with the initial claim.  38 C.F.R. § 3.156(b) (2014).  Thus, the Board must consider whether the Veteran is entitled to a higher initial rating back to the day following his separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2014).

A March 2009 rating decision granted a 40 percent rating effective February 2, 2009.  In a May 2009 notice of disagreement, the Veteran stated that he did not file a claim for an increase in February 2009, but instead disagreed with the initial 10 percent rating assigned.  A January 2011 rating decision assigned a 20 percent rating effective September 1, 2007.  In his January 2011 substantive appeal, the Veteran continued to disagree with the effective date of the 40 percent rating, arguing that it should be September 1, 2007.  The Veteran has not disagreed with the 40 percent rating assigned; only its effective date.  Accordingly, the Board has characterized the issue on appeal as stated in the introduction.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was initially rated under Diagnostic Code (DC) 7121-8520, meaning that he was rated under DC 8520, which was determined to be appropriate for rating the residuals of his service-connected left lower extremity disability.  38 C.F.R. § 4.27.  Diagnostic Code 8520 pertains to the sciatic nerve.  38 C.F.R. § 4.124a.  Thereafter, the RO rated the Veteran under DC 7121, which pertains to post-phlebitic syndrome of any etiology.  38 C.F.R. § 4.104.  

After reviewing the evidence of record, the Board concludes the Veteran's disability should be rated under DC 7121, because post-phlebitic syndrome pertains to deep vein thrombosis, the Veteran's underlying service-connected disability, and DC 7121 specifically addresses findings attributed to venous disease (deep vein thrombosis).  38 C.F.R. §§ 4.27; 4.104.  Under DC 7121, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  

After reviewing the evidence of record, the Board concludes that the evidence of record more nearly approximates the criteria for a 40 percent rating effective September 1, 2007.  The evidence of record reflects symptomatology consistent with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

In this regard, the Board observes that the August 2007 VA examination report does not address all of the potentially applicable rating criteria under DC 7121.  During the examination, the Veteran reported left foot numbness with prolonged sitting or standing.  He also reported residual discomfort secondary to the blood clots in his left leg.  Upon examination, there was some slight swelling over the calf on the left side, but no evidence of deep calf tenderness.  There was evidence of varicosities over the left lower leg.  Pulses were 3/4 with decreased sensation over the left foot from the ankle downward with 2/4 sensation to pinprick.  The examiner stated that this was considered a moderate decrease in sensation.  The examiner opined that foot numbness was secondary to venous insufficiency and was made worse with prolonged standing or sitting.  Additionally, the examiner noted that the Veteran had a history of thrombophlebitis that was not active at that time.  The Veteran did have a blood clotting problem with some residual swelling and discomfort over the leg.  There were no active blood clots.  Notably, there was no mention as to whether the Veteran had stasis pigmentation, eczema, or ulceration.

A July 2008 private treatment record indicated that the Veteran had suffered with edema and frequent pain in his left lower extremity.  The Veteran reported daily pain and swelling which required him to decrease his activity level and elevate his left leg.  

During his March 2009 VA examination, the results of which resulted in the 40 percent rating, the examiner addressed the relevant rating criteria under DC 7121, including the presence of edema, stasis pigmentation, eczema, and ulceration.  In particular, mild discoloration in a chronic nature along the left lower leg from the knee down was observed, and the Veteran's left leg was observed to be clearly more edematous than the right.  There was also some chronic dry skin.

The Board finds it significant that in his January 2011 substantive appeal and during his November 2013 hearing, the Veteran asserted that the August 2007 VA examiner failed to recognize the discoloration in his left lower extremity, and that there has been no change in the severity of his disability since he separated from service.  The Board concludes that because the August 2007 VA examiner did not address whether the Veteran's left lower extremity had stasis pigmentation or eczema, only one of which is required to support a 40 percent rating, and because there is no reason to doubt the Veteran's assertion that he had discoloration since his separation from service, a 40 percent rating is warranted from the beginning of his appeal.  38 C.F.R. §§ 4.7, 4.104, DC 7121.  As the Veteran did not disagree with the 40 percent rating assigned, and the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Board will not consider whether a higher evaluation is warranted during the appeal period.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial 40 percent disability rating for service-connected left lower extremity foot numbness due to deep vein thrombosis with Factor V Leiden deficiency between September 1, 2007 and February 2, 2009, is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


